Gunter, J.
Appellant was tried and convicted for selling liquor on the Sabbath day in violation of an ordinance of the town of Berkeley and appeals from the judgment.
It clearly appears that the witness purchasing the liquor, for the sale of which defendant was prosecuted, made the purchase at the instigation of the town of Berkeley for the purpose of laying a foundation for this prosecution.
In Ford v. City of Denver, 10 Colo. App. 500, 51 Pac. 1015, a prosecution for violation of an ordinance by sale of liquor, the court speaking through Judge Thomson, said: “It appears that the city was instrumental in procuring the sale of the liquor. Its purpose was to lay the foundation for a suit * * * . * * * the city is in no position to say that its ordinance was violated. It was as much responsible for the sale of the liquor as the defendant, and it will not be permitted to replenish its treasury from penalties incurred at its instigation. It cannot be heard to complain of an act the doing of which is solicited. ’ ’ —See also People v. Braisted, 13 Colo. App. 532, 58 Pac. 796..
Judgment reversed. Reversed.